Citation Nr: 1001648	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-40 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for low back disability 
as secondary to service-connected left ankle and right great 
toe disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from June 1973 to 
February 1982.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In April 2007, the appellant testified before the undersigned 
Veteran Law Judge (VLJ).  A copy of the transcript is 
associated with the claims folder.

In July 2007, the Board remanded this case for further 
evidentiary development, to include a VA examination with an 
opinion on the matter of secondary service connection and 
Social Security Administration records.  The development is 
complete and the case has been returned to the Board for 
consideration.

In June 2009, the appellant requested an extension of time 
for the submission of additional pertinent evidence.  The 
motion was granted and he was afforded an additional 90 days 
to submit such evidence.  In August 2009, the Board received 
duplicate copies of medical reports and statements from the 
appellant.  While no waiver of consideration by the agency of 
original jurisdiction (AOJ) accompanied this evidence, the 
Board finds that referral to the AOJ for consideration in the 
first instance is not warranted since the evidence is 
duplicative of evidence previously considered by the AOJ.

The issue of service connection for low back disability on a 
direct basis is addressed is the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A low back disability is not attributable to service-
connected left ankle and/or right great toe disabilities; and 
the appellant's current low back disability has not been 
aggravated by either service-connected left ankle or right 
great toe disability.


CONCLUSION OF LAW

A low back disability is not proximately due to service-
connected left ankle and/or right great toe disabilities; and 
the appellant's current low back disability has not been 
aggravated by either service-connected left ankle or right 
great toe disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
March 2004 essentially complied with statutory notice 
requirements.  Therein, VA notified the appellant of the 
evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA notified 
the appellant of the requirements for establishing service 
connection on a secondary basis.

However, notice of the disability rating and effective date 
elements was not provided until March 2006.  It was again 
provided in August 2007.  Also, at this time, VA provided 
specific notice on claims for secondary service connection, 
including compensation based on additional disability that 
was caused or aggravated by service-connected disability.  
This notice was after the initial adverse adjudication.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding 
the error, his claim was readjudicated in May 2009.  VA 
issued a Supplemental Statement of the Case dated the same 
notifying him of the actions taken and evidence obtained or 
received.  As such, the appellant was afforded due process of 
law.  The appellant has not been deprived of information 
needed to substantiate his claim and the very purpose of the 
VCAA notice has not been frustrated by the timing error here.  
Also, the Board notes that the appellant has been represented 
throughout his appeal by an accredited veterans service 
organization.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service, VA, and 
private treatment records have been associated with the 
claims folder.  SSA records have been obtained and associated 
with the claims folder.  VA afforded the appellant an 
opportunity to appear for a hearing.  In April 2007, the 
appellant testified before the undersigned VLJ.  A copy of 
the transcript is associated with the claims folder.  
Additionally, VA afforded the appellant an examination and 
obtained a medical opinion on his behalf.  The adequacy of 
this examination has been challenged by the appellant.  He 
avers that the examiner "did not pay too much attention when 
I was talking to him" and that a "lot of the facts are 
wrong."  The appellant states that he informed the examiner 
that he had injured his back in Army in May 1979 but did not 
think that it was anything to worry about.  The appellant 
also states that he had back pain all his life and that he 
has not worked since January 2003.  Notwithstanding, the 
Board notes that the recent VA examination is adequate as it 
reflects a pertinent medical history, review of the 
documented medical history, clinical findings, a diagnosis, 
and an opinion supported by a medical rationale.  The history 
as set out in the report of examination reflects that the 
examiner had been paying attention to the appellant although 
the appellant may have perceived otherwise at the time of the 
exam.  Furthermore, the examination report does in fact 
reflect the history of back injury in service and that he had 
not worked since 2003.  The Board notes that the examiner 
commented that the appellant was not forthcoming regarding 
his questions.  The Board finds that the examination was 
adequate; the factual errors reported by the appellant in the 
report of VA examination are not borne out by the record and 
do not have any meaningful effect on the outcome of this 
case.  The salient aspects of the examination report are 
discussed in detail in the below decision.

There is no indication that there is any additional relevant 
evidence to be obtained either by the VA or by the appellant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The VLJ granted the appellant's motion 
for an extension of time for the submission of evidence in 
June 2009.  However, no new evidence was submitted; but 
rather the appellant submitted duplicate copies of previously 
submitted medical records, personal statements that were 
essentially duplicative in substance of previous statements, 
and argument that the VA examiner did not pay attention or 
record accurate facts which is not borne out by the record.

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  When aggravation of a veteran's 
non- service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.  Thus, in this case, in order to warrant 
service connection for back disability on a secondary basis, 
the evidence must show that it was caused or aggravated by a 
service-connected disease or injury.

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  The amendment is to be applied 
prospectively as it is more restrictive; it is not for 
application in the present claim.

The appellant seeks service connection for low back 
disability.  He argues that service connection is warranted 
on a secondary basis.  The record shows that service 
connection has been established for post fusion of large 
right tow with traumatic arthritis and post fracture of left 
ankle with traumatic arthritis.

Factual Background

A review of the evidence of record shows back complaints in 
service.  The Report of Medical History associated with 
service entry examination in 1973 reflects no musculoskeletal 
or back complaints.  Service treatment records reflect that 
the appellant fractured is right big toe in October 1974 and 
that arthritis was assessed in August 1976; the appellant 
underwent fusion of the interphalangeal joint, right hallux, 
in February 1977.  These records show that the appellant 
fractured his left ankle, the posterior lateral process of 
the left talus, when he fell down a mountain in August 1975.

Service treatment records further show that, in April 1979, 
the appellant presented with complaints of middle back pain 
from injury to the back while taking a shower.  Objectively, 
there was tenderness over the sacroiliac areas and positive 
straight leg raises.  The diagnosis was back trauma.  He was 
prescribed best rest, Tylenol #3, and Robaxin.  In March 
1980, the appellant reported that he fell against a "60 
cal." and had low back pain.  There was decreased range of 
motion, tenderness at L4-L5, but no swelling or 
discoloration.  The assessment was low back pain.  In June 
1980, the appellant was assessed with a pulled muscle and 
strained ligaments.  By history, the appellant had injured 
his back previously in the bath tub and reinjured it the 
previous day.  There was full range of motion, no spasms, and 
point tenderness.  In December 1980, the appellant reported 
back pain of 2 days duration after he had been lifting a box.  
History of back problems was noted.  Objectively, there was 
no tenderness or swelling, but pain with sitting, bending, 
and straight leg lift.  The assessment was strain.  Aspirin 
and hot soaks were recommended for 3 days.  In January 1981, 
the appellant reported lumbar pain of 8 days duration.  The 
assessment was possible pinched nerve or slipped disc.  He 
was referred for x-ray.  An x-ray showed minimal scoliosis 
with convexity to the left, otherwise negative.

Report of separation examination dated October 1981 reflects 
normal clinical evaluation for the spine, other 
musculoskeletal.  The summary of defects noted the right 
great toe, left ankle, and hearing loss.

Report of VA examination dated July 1982 reflects no back 
complaints or abnormal pathology.  Posture was good; gait was 
within normal limits.

A University of Florida treatment note dated April 1997 
reflects complaints of back pain after driving in the seated 
position to Gainesville and numbness of the toes of both feet 
in the morning.  He also reported some left ankle pain where 
he had prior surgery.  The assessment was low back strain.  
An October 30, 1997, note reflects left ankle sprain.  The 
appellant reported that he twisted his ankle and fell onto 
his knees when going down stairs.  X-ray was negative for 
acute fracture.  The appellant could put full weight on the 
ankle; there was negative anterior and posterior drawer sign.  
Slight ecchymosis was shown but not lateral malleolus 
tenderness.  A note dated March 16, 1998, reflects that the 
appellant was seen for complaints of mid-lower leg pain of 2 
weeks time.  He related that this may be related to going up 
and down planting flowers.  The assessment was muscle strain, 
lower leg.

Employment records dated October 1997 reflect that the 
appellant was employed as a grounds keeper with the 
University of Florida.  A Wokers Status Report dated October 
1997 reflects a diagnosis for sprained ankle and notes brace 
to left ankle.

University of Florida treatment note dated June 3, 1999, 
reflects complaints of ant bite to arm and leg while weeding, 
and pain in right foot radiating to right lower leg at around 
10:20 am and feeling dizzy at 10:30 am when fell.  The 
appellant reported that he pulled his back.  History of 
previous injury to the area was noted.  The examiner reported 
that the appellant had been mowing in an inclined area, felt 
dizzy twice and fell/rolled down the incline hurting his back 
and his right great toe.  The assessment included low back 
muscle strain, and soft tissue injury of the right big toe.  
On follow-up June 9th, the appellant reported that his back 
pain had worsened and that his right great toe was swollen.  
On follow-up June 12th, the appellant reported that his back 
was better.  The assessment was back strain and light duty.  
A June 22nd treatment note reflects that the appellant 
reported that he was doing well with his back.  He further 
reported some right foot problems.  The examiner stated that 
"Apparently his feet problems antedate to when he was in the 
military when he sustained a fracture of the left ankle and 
subsequently developed some chronic plantar fasciitis."  It 
was noted that he had more recently developed pain and 
swelling of the right foot secondary to a "switch in gait 
from the chronic problem of the left foot."  Examination 
revealed no limp, full range of back motion, and no localized 
discomfort.  Straight leg raises were negative bilaterally.  
The assessment was resolved acute low back strain and 
localized reaction to ant bite; also underlying chronic 
plantar fasciitis of left foot, status post fracture of the 
left ankle, status post fusion at the IP joint of the right 
great toe with subsequent metatarsalgia related to weight 
shift was assessed.  The examiner noted that the appellant 
was treated in connection with his work related injury.

A June 15, 1999, private treatment report by a staff 
therapist from an orthopedic rehabilitation center reflects a 
history of left foot pain for 6-8 months treated with 
injections and supportive shoes from VA.  By history, the 
appellant had a broken ankle and right big toe in service.  
Also, by history, the appellant developed back pain after 
falling down a hill at the University of Florida campus.  The 
appellant indicated that his foot problems, that included 
pain and numbness, make it difficult for him to stand on 
hills or slopes.  The appellant further described achiness of 
the right foot and pain and ache in the left arch.  The 
impression was left plantar fasciitis and right great toe 
pain with decreased mobility at the metatarsal phalangeal 
(MTP) and first ray navicular junction.  Dysfunctions were 
cited as inactive gait pattern, edema of dorsum of right foot 
at toe 1 and 2, decreased range of ankle motion with 
dorsiflexion and great toe flexion, decreased strength on the 
left, hypomobility of the tibia and fibula, and hypomobility 
at the MTP and first ray navicular junction on the right.  A 
therapy plan was devised.  Additional private treatment 
reports dated July 15, August 15, and September 15, 1999, 
also reflect diagnoses for left plantar fasciitis and right 
great toe pain.  In September 15, 1999, the appellant 
complained that his feet are sore when working.  He stated 
that he tries to stretch at home but does not like to stretch 
because it makes him sore.  Dysfunctions were cited as 
inactive gait with no right toe-off; edema; decreased range 
of ankle motion bilaterally; decreased strength on the left; 
hypomobility of tibia and fibula on right; and hypomobility 
of right MPT.

In a December 1999 statement, the appellant reported that he 
has been treated for the feet for the last couple years by VA 
and that his right big toe swells.  He also reported having 
left foot plantar fasciitis treated with shots and shoes.  He 
further reported that his left ankle was weakened from the 
surgical removal of fragments when it was broken in service.

Private treatment records dated June to September 1999 
reflect complaints of bilateral foot pain, over the arch of 
the plantar surface.  The assessment was plantar fasciitis.  
In June 1999, the appellant complained of left foot plantar 
fascia pain.  By history, he had chronic low back pain and 
had injured his back the previous day when he fell off a 
hill.  The assessment was edema to the ankles bilaterally 
with left plantar fasciitis with bursitis to the forefoot on 
the right with his painful under the 1st MTP joint.  In July 
1999, the appellant reported radiating pain of the left foot 
and arch and pain dorsally over the MTP joint of the right 
foot.  Orthopedic shoes, physical therapy, and 50 percent 
time off feet were planned.  The assessment was left foot 
plantar fasciitis.  In September 1999, the assessment was 
plantar fasciitis.

Report of VA examination dated April 2004 reflects complaints 
of the left ankle and right great toe.  There was normal 
sensory and motor function of the lower extremities.  
Bilateral feet showed tenderness in the origin of the plantar 
fascia.  The impression was mild osteoarthritis of the left 
ankle, status post IP joint fusion of the right great toe, 
and bilateral plantar fasciitis.  The examiner commented that 
there were no significant abnormalities on examination of the 
left ankle and right great toe although there were subjective 
complaints of tenderness

Report of VA examination dated April 2000 reflects complaints 
of left ankle pain and swelling, increased with activity, and 
a history of plantar fasciitis of the left arch.  The 
appellant reported that he had several crush-type injuries to 
the right big toe and toe fusion in late 1970.  He complained 
of some pain and occasional swelling over the MP joint.  He 
described no motor or sensory deficits, although he reported 
that he has several bulging disks in the spine.  Clinical 
findings were negative for motor or sensory deficits of the 
lower extremities.  There was no lower extremity atrophy.  
Anterior drawer was negative bilaterally.  Examination of the 
feet showed mild flexible pes planus and overall normal 
alignment of the hind, mid and forefoot.  The plantar fascia 
was tender fro its origin on the left calcaneus; there was no 
tenderness around the medial or lateral ligamentous 
structures of either ankle.  X-ray showed mild degenerative 
changes of the left ankle with some early osteophyte 
formation and sold interphalangeal (IP) fusion of the right 
great toe without evidence of degenerative change.  The 
diagnoses were mild diffuse degenerative joint disease of the 
left ankle following fracture, and right toe IP fusion status 
post crush injuries.  The examiner noted that neither 
disability caused much physical impairment and that the 
appellant was more debilitated from plantar fasciitis.  The 
examiner opined that "this [plantar fasciitis] was not 
likely due to his time in service."

A November 2002 VA treatment note reflects complaints of 
intolerable pain.  The appellant stated that he has tingling 
and burning pain in the bottom of his feet and wears orthotic 
shoes, which helps.  It was noted that he was followed for 
low back pain by "LMD for workmen's compensation."

An October 2003 treatment note reflects a diagnosis for low 
back pain status post lumbar diskectomy.

A letter from a service outreach program specialist with DAV 
dated January 2004 reflects his opinion that the appellant 
had medical problems that keep him from working, and that 
"He has injuries/disabilities with his ankle and feet that 
has created a secondary condition with his back.  The left 
ankle and foot [sic] injury causes him to lose his balance 
and ability walk/stand in a normal manner."

In February 2004, he filed a claim for service connection for 
back disability.  He reported that injuries to the left ankle 
and right great toe in service "created a secondary 
condition with my back which have caused me to have back 
surgery.  I am currently suffering from pain my back, swollen 
ankles and knee pain."

A medical note dated February 2004 reflects a diagnosis for 
extra foraminal disc protrusion and foraminal stenosis.

A disability evaluation report dated July 2004 reflects a 
history of several low back injuries in 1999, with persistent 
pain.  The appellant also reported swelling and arthritis of 
left ankle, and swelling of the right great toe.  The 
impression included decreased mobility of right great toe and 
history of left ankle fracture without obvious residual 
abnormality on examination.

In an undated statement, the appellant argued that his left 
ankle gave way and caused him to fall down an incline, which 
caused his current back disability.

In a May 2005 statement, the appellant argued that his 
current back disability was attributable to injuries he 
sustained in the military.  He noted that his knee, back, 
great right toe, and left ankle were injured in the military 
and that he seeks 100 percent disability.

VA spine examination dated October 2005 reflects a history of 
on-and-off back pain in service that was "never really that 
big of an issue."  However, the appellant reported that he 
fell down an incline in 1999 while working as a groundskeeper 
causing chronic back problems that worsened.  The diagnoses 
were degenerative joint disease of the lumbar spine and post 
laminectomy syndrome.  The examiner opined that the 
appellant's current complaints were attributable to on-the-
job injury of 1999, and that "I do not feel that his current 
complaints and condition of the back are a result of his 
service-connected injuries."

In a November 2005 statement, the appellant reported that he 
fell down the incline because his feet were hurting severely

In September 2008, a VA examination was conducted.  The 
report of examination reflects that examiner reviewed the 
claims folder.  The documented medical history is also 
recorded therein.  By history, the appellant had jumped off a 
2 story building in 1979 during service and injured his back.  
The examiner commented that the appellant was "not 
forthcoming about an injury he sustained while at the 
University of Florida."  The appellant reported that "his 
ankle gave out for which he had surgery in the military and 
he injured his back."  Clinical findings reflect left ankle 
range of motion of 15 degrees on dorsiflexion and 40 degrees 
on plantar flexion.  There was negative talar tilt, negative 
anterior Drawer, and no evidence of abnormal weight bearing.  
The left foot was without swelling, tenderness, or other 
focal abnormality.  The great right toe IP joint is fused in 
a neutral position and presents without swelling, tenderness 
to palpation, erythema, edema, or hypertrophy.  No muscle 
loss beneath great right toe was shown.  The low back 
findings are recorded in the examination report.  X-rays were 
obtained.  The diagnoses were multi-level degenerative disc 
disease of the lumbar spine per imaging, residuals status 
post discectomy in the lumbar spine, residuals of left ankle 
fracture with minimal residual deficit; and residuals of 
right great toe interphalangeal joint fusion with minimal 
functional deficit.  The examiner opined that the appellant's 
current spine condition was more likely than not caused by 
the work related injury sustained in June 1999 while he was 
working at the University of Florida.  He further opined 
that, the fall which caused the June 1999 injury was "less 
likely as not caused by the veteran's service-connected left 
ankle or right great toe disability."  The examiner's 
rationale was that the service-connected left ankle and right 
great toe disabilities cause only minimal functional deficit 
and that there was no objective data supporting the assertion 
that his left ankle or right great toe contributed to either 
his spine condition or his work-related fall.

VA treatment records dated 2000 to 2004 reflect that the 
appellant was seen for low back pain, left knee giving way 
and pain, other health issues.

Analysis

In weighing the appellant's statements, treatment records, 
and VA examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for low back disability secondary to service connected left 
ankle and/or right great toe disabilities.

The record shows that the appellant sustained a back injury 
from falling down an incline while working as a groundkeeper 
for the University of Florida.  The appellant has advanced 
various theories to explain his fall down the incline during 
the course of the appeal.  At different times he has argued 
one theory over another.  Specifically, he has averred that 
the left ankle gave way causing him to fall; he has averred 
that severe pain in the left ankle and right great toe caused 
him to fall; and he has averred that severe foot problems 
associated with plantar fasciitis caused him to fall.

As an initial matter, the Board concedes that the appellant 
is competent to report pain and giving way of a joint.  Layno 
v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  However, here, the Board finds that the 
appellant's current reports that he fell because of left 
ankle giving-way or severe pain of the service-connected left 
ankle and right great toe are not credible.  He is not 
credible because his reports of causation made in connection 
with his claim for VA compensation some years after the June 
1999 incident are not consistent with his self-reported cause 
for falling down the hill during medical treatment at the 
University of Florida on June 3, 1999.  The medical history 
reported contemporaneous to the back injury of June 3, 1999, 
reflects that the appellant became dizzy and fell down an 
incline where he was mowing.  Significantly, there was no 
mention of the ankle giving-way; there was no mention of left 
ankle or right great toe pain preceding his fall; and there 
was no mention of foot pain symptoms, to include plantar 
fasciitis, prior to the fall or causing the fall.  The record 
reflects that the appellant was seen for follow-up on June 
9th, 12th, and 22nd.  At these visits, the appellant did not 
attribute his fall to service-connected left ankle or right 
great toe disabilities.  These records show that he had re-
injured his right great toe during the June 3rd fall, not 
that his right great toe disability had been a contributing 
factor in his fall.  Accordingly, the Board finds that the 
appellant's report of falling down a hill because of his 
service-connected left ankle and/or right great toe has 
diminished probative value.

The Board assigns greater probative value to the medical 
history provided soon after his June 1999 fall because it was 
given for the purpose of treatment in the absence of a 
pecuniary interest, and because the proximate history is more 
reliable than the remote history which was made some years 
later and in the context of establishing entitlement to VA 
benefits.

Report of VA examination dated September 2008 further weighs 
against the claim for secondary service connection.  The 
examiner opined that, the fall which caused the June 1999 
injury was "less likely as not caused by the veteran's 
service-connected left ankle or right great toe disability."  
The examiner's rationale was that the service-connected left 
ankle and right great toe disabilities cause only minimal 
functional deficit and that there was no objective data 
supporting the assertion that his left ankle or right great 
toe contributed to either his spine condition or his work-
related fall.  The Board notes that prior VA examinations 
similarly found that there were no significant abnormalities 
of the service-connected left ankle and right great toe.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  In this case, the Board finds that the VA examiner's 
opinion is highly probative.  He reasons that, given only 
minimal functional impairment of the left ankle and right 
great toe, it was less likely than not the service-connected 
disabilities caused him to fall down the incline in June 1999 
and injure his back.  This coupled with the absence of any 
reliable evidence showing that impairment of ambulation, 
gait, propulsion, balance, or coordination related to 
service-connected disability of the left ankle or right great 
toe caused him to fall and hurt his back weighs against the 
claim.

The Board recognizes that the appellant reported having had 
foot problems, including pain and numbness, that made it 
difficult for him to stand on hills or slopes during physical 
therapy on June 15, 1999.  Diagnoses at this time were for 
left plantar fasciitis and right great toe pain.  Again, the 
appellant is competent to report his symptoms of pain and 
numbness, as well as, having difficulty standing on hills and 
slopes due to such symptoms.  See Layno, supra.  However, 
these symptoms were not reported as the basis for his June 
3rd fall by either the appellant or any examiner.  Therefore, 
this evidence has limited probative value.

The Board acknowledges that significant evidence has been 
presented establishing that the appellant has plantar 
fasciitis.  While the appellant argues that his foot 
problems, to include plantar fasciitis, caused him to fall 
and injure his back, this argument is without merit.  Plantar 
fasciitis is not a service-connected disability.  Therefore, 
a claim for secondary service connection predicated upon 
plantar fasciitis has no legal basis and must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The record also contains a letter from a service outreach 
program specialist with DAV dated January 2004.  The document 
reflects his opinion that the appellant had 
injuries/disabilities with his ankle and feet that has 
created a secondary condition with his back.  The left ankle 
and foot causes him to lose his balance and the ability walk 
and stand in a normal manner.  This statement is sufficiently 
broad to encompass a claim for secondary service connection 
regardless of the fall.  However, we find the document to be 
of little probative value.  Nothing in this document 
establishes that the informant has any medical expertise.  
Furthermore, if accepted as a lay statement, the document is 
remarkably vague and fails to establish the nature of the 
back disorder or sufficient reasoning (factual foundation for 
the conclusion that was reached).  The document does not 
contain adequate lay observations.  Far more probative is the 
2005 VA opinion that the current complaints are not the 
result of the service-connected injuries.  The examiner 
provided an examination, considered the assertions of the 
appellant and provided an alternative theory for the back 
disorder.  It was also noted that the pain began after the 
on-the job injury.  When compared to the DAV memo, the VA 
examination is thorough and reasoned.  The more probative 
evidence establishes that service-connected disease or injury 
did not cause or aggravate the back disorder.  

Lastly, the Board has considered entitlement on the basis of 
aggravation and additional disability.  However, aggravation 
of the non-service-connected low back disability by service-
connected left ankle or right great toe disabilities is not 
shown.  The evidence of record reflects no additional 
disability of the low back attributable to service-connected 
disability of the left ankle or right great toe.  Therefore, 
entitlement is not warranted on this basis.

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for low back disability secondary to 
service connected disability of the left ankle and/or right 
great toe is denied.




REMAND

Recent decisions of the Court imply that if a secondary 
service-connection claim is raised, but there is some 
positive evidence in the service records, the issue of direct 
service connection should be addressed.

The matter of entitlement to service connection for low back 
disability on a direct basis, including based on continuity 
of symptomatology, requires additional evidentiary 
development.

The record shows complaints and treatment for low back pain 
in service.  Service treatment records reflect that the 
appellant injured his back in 1979, which was assessed as 
back trauma.  The appellant reported that he injured his back 
in March 1980, which was assessed as low back pain.  He 
appellant again injured his back in June 1980, which was 
assessed as a pulled muscle and strained ligaments.  In 
December 1980, the appellant reported back pain of 2 days 
duration after he had been lifting a box.  The assessment was 
strain.  In January 1981, the appellant reported lumbar pain 
of 8 days duration.  The assessment was possible pinched 
nerve or slipped disc.  He was referred for x-ray.  An x-ray 
showed minimal scoliosis with convexity to the left, 
otherwise negative.

A review of the evidence of record discloses that no opinion 
has been obtained or received addressing whether any current 
low back disability is attributable to the low back injuries 
in service.  Therefore, the Board concludes that remand is 
necessary for a VA examination and opinion.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (the threshold is low when 
considering whether there is an indication that a disability 
or persistent or recurring symptoms of a disability may be 
associated with the Veteran's service); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (The Court held that an 
examination must be conducted where the record before the 
Secretary (1) contains competent evidence that the Veteran 
has persistent or recurrent symptoms of disease and (2) 
indicates that those symptoms may be associated with his 
active military service).

Accordingly, the issue of service connection for low back 
disability is REMANDED for the following action:

1.  The AOJ should request that the 
appellant identify any pertinent 
medical records that address the issue 
of direct service connection.  If he 
asserts that he has had back pain since 
service, he should submit such 
evidence.

2.  A VA opinion should be obtained for 
the purpose of determining whether any 
current back disability is attributable 
to the back injuries/complaints and 
findings noted in service, including 
scoliosis.  The examiner should 
indicate whether it is likely, as 
likely as not, or not likely that the 
current low back disability is 
attributable to service, including any 
back injury or scoliosis.  A complete 
rationale must be provided.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


